IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                         : No. 402
                               :
APPOINTMENT TO THE MINOR COURT : MAGISTERIAL RULES DOCKET
                               :
RULES COMMITTEE                :




                                       ORDER


PER CURIAM


         AND NOW, this 15th day of August, 2016, Magisterial District Judge Margaret

Hunsicker, Montgomery County, is hereby appointed as a member of the Minor Court

Rules Committee for a term of three years commencing August 28, 2016.